Mr. Justice Linscott delivered the opinion of the court: Claimant avers that on December 6, 1934, at about 8:00 o’clock a. m., claimant was in a certain public garage in the City of Abingdon, Illinois, known as Spurgeon’s Chevrolet Sales; that he had stored an International truck in said garage, and on that morning he went there to procure the same; that he went to the front of the truck for the purpose of cranking the same preparatory to moving it from the garage; that this truck was so placed that it was facing one of the walls of said garage building, the front of said truck being approximately three feet distant from the wall; that at this time and place there was another truck owned and operated by the Department of Public Works and Buildings, Division of Highways of the State of Illinois, in this garage, a short distance from claimant’s truck and headed toward the claimant’s truck, and while the claimant was between the wall and his truck and endeavoring to crank the same, the driver of the State truck started his engine and it ran against claimant’s truck because it had been negligently and carelessly left in gear, and by means of this carelessness and negligence claimant was pushed against the wall of the garage building and was severely injured. Claimant asks for damages in the sum of $6,000.00. The Attorney General has made a motion to dismiss. This court has on numerous occasions held that the State of Illinois is not liable for the negligence and carelessness of its officers and agents. In the case of Minear vs. State Board of Agriculture, 259 Ill. 549, it was held that such board is not subject to the liabilities of a private or quasi-public corporation, and the same rule is applicable to other agencies of the State. The motion of the Attorney General must, therefore, be sustained and award denied.